Citation Nr: 0534657	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-19 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1967 to 
February 1972.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The appellant, the wife of the veteran, appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed decision dated in July 1997 most recently 
denied service connection for the cause of the veteran's 
death.

3.  The evidence received since the July 1997 decision, by 
itself or in conjunction with previously considered evidence, 
does not relate to unestablished fact necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death.


CONCLUSIONS OF LAW

1.  The July 1997 decision, which denied entitlement to 
service connection for the cause of the veteran's death, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).

2.   The evidence received subsequent to the July 1997 
decision is not new and material, and the claim for service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the appellant with 
notice of the VCAA in April 2003, prior to the initial 
decision on the claim in June 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the April 2003 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection in 
this case.  Specifically, the letter stated that the evidence 
must show the cause of death; an injury, disease, or other 
event in service; and, a relationship between the cause of 
death and the injury, disease, or other event in service.  
Additionally, the April 2004 Statement of the Case (SOC) 
notified the appellant of the reasons for the denial of her 
application and, in so doing, informed her of the evidence 
that was needed to reopen her claim for service connection 
for the cause of the veteran's death.

In addition, the RO informed the appellant in the April 2003 
letter about the information and evidence that VA would seek 
to provide.  In particular, the letter stated that reasonable 
efforts would be made to obtain the evidence necessary to 
support her claim and that VA would assist in obtaining 
records, including medical records, employment records, and 
records from other Federal agencies.  The letter also told 
the appellant that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on the claim.  

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
RO told the appellant that she must provide enough 
information about the veteran's records so that VA could 
request them from the person or agency that has them.  The 
letter also requested that she complete and return a VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA), if there were any 
private medical records that would support her claim.  In 
addition, the April 2003 letter informed the appellant that 
it was still her responsibility to support her claim with 
appropriate evidence.

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In this regard, the RO has informed 
the appellant in the rating decision and statement of the 
case (SOC) of the reasons for the denial of her claim and, in 
so doing, informed her of the evidence that was needed to 
substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claim.  VA has also assisted the appellant and 
her representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the appellant's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The Board observes that the appellant's claim for service 
connection for the cause of the veteran's death was 
previously considered and denied by the RO in a rating 
decision dated in January 1997.  The appellant filed another 
claim in April 1997, and a July 1997 decision letter 
confirmed that denial.  The appellant was notified of the 
decision and of her appellate rights.  Rating decisions that 
are not timely appealed are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In July 2002, the veteran essentially requested that her 
claim for service connection for the cause of the veteran's 
death be reopened.  The rating decision now on appeal denied 
the appellant's claim on the basis that new and material 
evidence had not been submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a January 1997 rating decision previously 
considered and denied the appellant's claim for service 
connection for the cause of the veteran's death.  In that 
decision, the RO noted that the veteran's cause of death was 
recorded as meningitis with HIV.  The RO also indicated that 
the veteran was only service-connected for posttraumatic 
stress disorder during his lifetime and found that the 
evidence did not show that meningitis with HIV was related to 
his military service.  The July 1997 decision confirmed the 
previous denial of service connection for the cause of the 
veteran's death.

The evidence associated with the claims file subsequent to 
the January and July 1997 decisions includes VA medical 
records, private medical records, and a copy of the veteran's 
death certificate as well as the appellant's own assertions.  
The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the January and July 1997 
decisions.  However, the Board finds that such evidence is 
not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for the cause of 
the veteran's death.

With respect to the VA medical records, the Board finds that 
they are certainly new in that they were not of record at the 
time of the January and July 1997 decisions.  However, those 
treatment records are not probative in that they do not 
document any complaints, treatment, or diagnosis of 
meningitis, HIV, or a lung disorder.  Therefore, the Board 
finds that these VA medical records are not material, as they 
do not relate to an unestablished fact necessary to 
substantiate the claim.

As for the private medical records, the Board finds that they 
are certainly new in that they were not of record at the time 
of the January and July 1997 decisions.  However, those 
treatment records are not probative, as they pertain to the 
veteran's children rather than the veteran himself.  As such, 
they are not relevant to the claim currently on appeal.  
Thus, the Board finds that these private medical records are 
not material, as they do not relate to an unestablished fact 
necessary to substantiate the claim.

In addition, the Board finds that the veteran's death 
certificate is not new in that a copy of it was already of 
record at the time of the January and July 1997 decisions.  

With respect to the appellant's statements submitted in 
support of her claim, the Board finds that the appellant's 
assertions alone cannot be dispositive of the issue for 
purposes of reopening the claim.  The record on appeal does 
not indicate that the appellant has the expertise to provide 
an opinion that requires specialized knowledge, skill, 
experience, training or education, such as an opinion as to 
the cause of the veteran's death. See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Generally, laypersons are not 
competent to offer medical opinions or diagnoses and such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the appellant's assertions are not deemed to 
be "new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
January and July 1997 decisions continues to be absent.  
Specifically, there remains no competent medical evidence 
that indicates that the veteran's death was due to a service-
connected disability.  Accordingly, the Board finds that new 
and material evidence has not been presented to reopen the 
appellant's previously denied claim for service connection 
for the cause of the veteran's death. 


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for the cause of the veteran's death is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


